Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1, 6, 8-9 are rejected under 35 USC 102(a)(1) as being anticipated by Oswald et al. US 2010/0109938.

As to claim 1, Oswald teaches a method for enhancing semantic features of SAR image oriented small set of samples (abstract, [0013-0014] teaches enhancing SAR), comprising the following steps of: acquiring a sample set of an SAR target image ([0014-0018, 0209], fig.7 teaches acquiring set of SAR target image), and performing transfer learning and training on the sample set to obtain a initialized deep neural network of an SAR target image ([0021, 0442, 0592, 0631] teaches transfer, learning, and training mechanics for the SAR image by neural network), the sample set comprising an SAR target image and an SAR target virtual image ([0014-0020] teach SAR target image and virtual image); performing network optimization on the deep neural network by an activation function ([0006, 0010-0011, 0269-0270] teaches network optimization on the network), and extracting features of the SAR target image by the optimized deep neural network to obtain a feature map ([0014, 0542, 0549] teaches optimized network to obtain mapping ); and mapping, by an auto-encoder, the feature map between a feature space and a semantic space to obtain a deep visual feature with an enhanced semantic feature ([0388, 0542, 0549] teaches mapping between spaces).As to claim 6, Oswald teaches the method for enhancing semantic features of SAR image oriented small set of samples according to claim 1, wherein the auto-encoder comprises an encoder and a decoder (see [0388]).As to claim 8, Oswald teaches an apparatus for enhancing semantic features of SAR image oriented small set of samples (abstract, [0013-0014] teaches enhancing SAR), comprising the following steps of: acquiring a sample set of an SAR target image ([0014-0018, 0209], fig.7 teaches acquiring set of SAR target image), and performing transfer learning and training on the sample set to obtain a initialized deep neural network of an SAR target image ([0021, 0442, 0592, 0631] teaches transfer, learning, and training mechanics for the SAR image by neural network), the sample set comprising an SAR target image and an SAR target virtual image ([0014-0020] teach SAR target image and virtual image); performing network optimization on the deep neural network by an activation function ([0006, 0010-0011, 0269-0270] teaches network optimization on the network), and extracting features of the SAR target image by the optimized deep neural network to obtain a feature map ([0014, 0542, 0549] teaches optimized network to obtain mapping ); and mapping, by an auto-encoder, the feature map between a feature space and a semantic space to obtain a deep visual feature with an enhanced semantic feature ([0388, 0542, 0549] teaches mapping between spaces).

As to claim 9, Oswald teaches a computer readable storage medium storing executable instructions to cause a computer to perform: acquiring a sample set of an SAR target image 
Claim Objections
Claims 2-5 and 7 are objected to for depending upon a rejected base claim but would otherwise be allowable. The specific mechanics of SAR target image transfer, learning, and training, or the application of activation function layer behind the neural network prior to connecting an activation layer and the mapping mechanics of the coder are not considered by the prior art.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646